DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner acknowledges the response filed 4/26/2022.  Applicant has cancelled claims 1-8, 11-23, 26, and 28-30.  Examiner, however, notes that as noted in the Non-Final Office Action of 10/26/2021 that there was an issue with claim numbering (multiple claims numbered as 5 and 6), and the Examiner had noted that the claims were being renumbered to coincide with their presented order.  Misnumbered claims 5-30 were renumbered 7-32 and rejected in the office action using the renumbered claims numbers.  Applicant was informed to use the correct numbering and dependency of the renumbered claims in any subsequent correspondence.  It is apparent that Applicant has ignored this statement of renumbering and has continued to use the incorrect claim numbering.  Examiner notes that the allowable subject matter (claims 9, 10, 24, 25, and 27) was based off of the renumbered claims and not the originally filed claim numbers (originally filed claim numbers 7, 8, 22, 23, and 25).  In the Office Action, the rejection of claims 11, 12, 26, and 29 clearly correspond to originally filed claims 9, 10, 24, and 27, which Applicant has misconstrued as being allowable subject matter.  Examiner notes that claim 27 (originally filed claim 25) remains objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.  
	Examiner also notes the lack of claim status identifiers (e.g. “Amended”, “Original”, etc.) in the most recent claim sheet.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westfahl (US 2018/0371790).
Re Clm 11 (originally and still numbered incorrectly as claim 9):  Westfahl discloses a nonconductive (para 0047 discloses the panels being made of plastic or wood), modular barrier system for partitioning or enclosing an area, comprising: one or more wall panels (210) each comprising a plurality of nonconductive posts (as disclosed in para 0047) that are arranged in a common plane (see figs), wherein each post of the plurality of nonconductive posts is separated by a gap (see figs), and wherein the plurality of nonconductive posts are connected by one or more connecting rods (horizontal connecting members); and one or more support assemblies (see figs) for supporting the one or more wall panels on a support surface, wherein the one or more support assemblies each comprises a base (30) and at least one support arm (50) having a proximal end configured for releasable connection to the base and a distal end configured for releasable connection to a wall panel of the one or more wall panels (see figs).
Re Clm 12 (originally and still numbered incorrectly as claim 10):  Westfahl discloses wherein the plurality of nonconductive posts of the one or more wall panels are substantially parallel to one another (see figs 1 and 11).
Re Clm 26 (originally and still numbered incorrectly as claim 24):  Westfahl discloses a gate assembly (see fig 1) comprising a first panel (left of gate), a second panel (right of gate), and a gate (gate section) comprising a plurality of nonconductive posts that are arranged in a common plane, wherein the plurality of nonconductive posts are separated by a gap, and the plurality of nonconductive posts are connected by one or more connecting rods (see fig 1); wherein the first panel of the gate assembly comprises a first lateral edge for releasable connection to one of the one or more wall panels and a second lateral edge for releasable connection to a first lateral edge of the gate (see fig 1); and wherein the second panel of the gate assembly comprises a first lateral edge for a releasable connection to one of the one or more wall panels and a second lateral edge for a releasable and hinged connection to a second lateral edge of the gate (see fig 1).
Re Clm 29 (originally and still numbered incorrectly as claim 27):  Westfahl discloses a method for installing a nonconductive, modular barrier assembly, comprising providing a modular barrier system comprising: one or more wall panels (210) each comprising a plurality of nonconductive posts that are arranged in a common plane and which are separated by a gap, and wherein the plurality of nonconductive posts are connected by one or more connecting rods (see figs, see paragraph 0047 for plastic material of the panels/posts); and one or more support assemblies (see figs 2-7), wherein the one or more support assemblies each comprises a base (30) and at least one support arm (50) releasably connected to the base; arranging the one or more wall panels in an upright orientation on a support surface (see figs); and arranging the base of the one or more support assemblies on the support surface and releasably connecting the at least one support arm of a support assembly of the one or more support assemblies to a wall panel of the one or more wall panels (see figs).
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim (renumbered claim , but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Examiner notes that the remarks filed 4/26/2022 still refer to the misnumbered claims.  Again, Examiner notes that any future correspondence should refer to the corrected claim numbering. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678